Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/604,961 filed on 10/11/2019. 

Response to Amendments
Independent claims 1, 13 and 14 have been amended. Claims 1-15 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 10/18/2021 by applicant’s representative Ms. Lisa Schreihart (Reg. No. 80,016).
The application has been amended as follows:
1.  (Currently Amended)  A computer-implemented method comprising:
broadcasting, by a node in a blockchain network, a first transaction to transfer one or more digital assets to a public group address associated with a congress public key, the , wherein membership to the congress is open to nodes in the blockchain network upon submission of at least a predetermined stake to a pool associated with the congress at the public group address;
generating a private key share to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature through a combination of partial signatures on behalf of the congress, and wherein other holders of the private key shares are other members of the congress who have joined the congress by transfer of respective digital assets of at least the predetermined stake to the public group address in respective transactions, wherein the respective digital assets are identified by an identifier in the respective transactions as being of a predetermined type satisfying the predetermined stake; and
using the private key share to cooperatively generate a valid signature for a second transaction from the public group address.

4.	(Currently Amended) (Currently Amended)  The computer-implemented method of claim 3, wherein the confiscating comprises transferring to an unspendable address.

5.	(Currently Amended) (Currently Amended)  The computer-implemented method of claim 4, wherein the confiscating further comprises using the private key share in cooperation the other members of the congress to generate a valid signature for the transferring to the unspendable address.

6.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
detecting a redistribution request; 
collaborating with the other of the congress to transfer all digital assets in the public group address to a new public address associated with a new public key; and
generating a new private key share.

7.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
detecting a request to allocate new key shares; and
collaborating with the other members of the congress to issue private key shares for the same public key to new members of the congress.

8.	(Currently Amended) (Currently Amended)  The computer-implemented method of claim 7, further comprising[[,]]: 
confirming that a private key share previously held by a member who has left the congress has been deleted from a node associated with that member.

10.	(Currently Amended) The computer-implemented method of claim 7, wherein the congress public key encumbers digital assets received from group members and non-group members, and wherein detecting [[a]] the request to allocate the new key shares includes identifying congress members using attributes included in at least some transactions of digital assets to the public group address.

Allowable Subject Matter
Claims 1 -15 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record WINKLEVOSS; Cameron Howard et al., Pat. No.: US 10,984,470 B1 and POELSTRA; Andrew et al., Pat. No.: US 10,805,090 B1 individually or in combination do not disclose the invention as filed. WINKLEVOSS discloses a technique of a blockchain based digital asset transaction by generating plurality of segments of a private key as per a predetermined threshold and combining the segments of the private key to form a multi-signature based digital asset account. POELSTRA discloses a technique where ‘a technique of digital asset transactions between or for a multi-member based blockchain scheme based on blockchain group address.
What is missing from the prior art is a Blockchain based digital asset transaction technique by generating plurality of segments of a private key as per a predetermined threshold and combining the segments, detecting a malicious activity from within the group, confiscating the relevant digital asset and after detecting a redistribution request, collaborating with other group members to transfer all digital assets in the public group address to a new public address associated with a new public key; and generating a new private key share.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 13 and 14, and thereby claims 1, 13 and 14 are considered allowable. The dependent claims which further limit claims 1, 13 and 14 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491